Title: Arthur S. Brockenbrough to James Madison, 1 October 1826
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Va
                                
                                Oct: 1st 1826
                            
                        
                        I have been called on by the professors for smoke houses, wood yards &c, but from the present state
                            of the funds it is evident nothing can be done for them, with respect to their houses and enclosures is it not intended by
                            the Visitors that they should keep them in order at their individual expence and not at the expense of the institutionl,
                            having had a little difference with a member of the Faculty in consequence of refusing to pay for a small job which he had
                            done unauthorised by me and which I considered entirely unnecessary I should be glad to be instructed by your board how
                            far I am to go towards answering the calls of those Gentlemen for improvments &c about their lots &c–I am
                            at all times disposed to accommodate them as far as I think consistent with reason and the interest of the institution,—We
                            have much to do but the want of funds is a complete check upon us—Our water works require some additional improvement to
                            get a sufficient supply at all times, I beg leave to propose (as soon as provision can be made for it) to get a supply by
                            boring untill it can be got to rise to the surface—A. Fire engine should be procured as soon as convenient—On the 30th
                            Sept. 1825 I stated in my report we should want about $25.000 to complete the present establishment pay the debts
                            &c, I think it will take very little short of it now I am Gentlemen with the highest respect your most Obt Sert
                        
                            
                                A S. Brockenbrough
                            
                                                
                            Proctor
                            
                        
                    